
	
		II
		110th CONGRESS
		2d Session
		S. 2866
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require greater disclosure of senior corporate officer
		  compensation, to empower shareholders and investors to protect themselves from
		  fraud, to limit conflicts of interest in determining senior corporate officer
		  compensation, to ensure integrity in Federal contracting, to close corporate
		  tax loopholes utilized to subsidize senior corporate officer compensation, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Corporate Executive Compensation
			 Accountability and Transparency Act.
		2.Limitation on
			 annual amounts which may be deferred under nonqualified deferred compensation
			 arrangements
			(a)In
			 GeneralSection 409A(a) of the Internal Revenue Code of 1986
			 (relating to inclusion of gross income under nonqualified deferred compensation
			 plans) is amended—
				(1)by striking
			 and (4) in subclause (I) of paragraph (1)(A)(i) and inserting
			 (4), and (5), and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)Annual
				limitation on aggregate deferred amounts
							(A)LimitationThe
				requirements of this paragraph are met if the plan provides that the aggregate
				amount of compensation which is deferred for any taxable year with respect to a
				participant under the plan may not exceed the applicable dollar amount for the
				taxable year.
							(B)Inclusion of
				future earningsIf an amount is includible under paragraph (1) in
				the gross income of a participant for any taxable year by reason of any failure
				to meet the requirements of this paragraph, any income (whether actual or
				notional) for any subsequent taxable year shall be included in gross income
				under paragraph (1)(A) in such subsequent taxable year to the extent such
				income—
								(i)is attributable
				to compensation (or income attributable to such compensation) required to be
				included in gross income by reason of such failure (including by reason of this
				subparagraph), and
								(ii)is not subject
				to a substantial risk of forfeiture and has not been previously included in
				gross income.
								(C)Aggregation
				rulesFor purposes of this paragraph, all nonqualified deferred
				compensation plans maintained by all employers treated as a single employer
				under subsection (d)(6) shall be treated as 1 plan.
							(D)Applicable
				dollar amountFor purposes of this paragraph, the term
				applicable dollar amount means, with respect to any participant,
				$1,000,000.
							.
				(b)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2008, except that the amendments
			 shall only apply to amounts deferred after December 31, 2008 (and to earnings
			 on such amounts).
				(2)Guidance
			 relating to certain existing arrangementsNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall issue guidance providing a limited period during which a nonqualified
			 deferred compensation plan adopted before December 31, 2008, may, without
			 violating the requirements of section 409A(a) of such Code, be amended—
					(A)to provide that a
			 participant may, no later than December 31, 2008, cancel or modify an
			 outstanding deferral election with regard to all or a portion of amounts
			 deferred after December 31, 2008, to the extent necessary for the plan to meet
			 the requirements of section 409A(a)(5) of such Code (as added by the amendments
			 made by this section), but only if amounts subject to the cancellation or
			 modification are, to the extent not previously included in gross income,
			 includible in income of the participant when no longer subject to substantial
			 risk of forfeiture, and
					(B)to conform to the
			 requirements of section 409A(a)(5) of such Code (as added by the amendments
			 made by this section) with regard to amounts deferred after December 31,
			 2008.
					3.Executive
			 reimbursement of compensation for misconductSection 304 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7243) is amended—
			(1)in subsection
			 (a), by striking 12-month each place that term appears and
			 inserting 36-month;
			(2)by amending
			 subsection (b) to read as follows:
				
					(b)Rulemaking To
				improve enforcement
						(1)In
				generalNot later than 120 days after the date of enactment of
				the Corporate Executive Compensation
				Accountability and Transparency Act, the Commission shall develop
				and issue regulations to ensure more effective enforcement of subsection (a).
				In developing the regulations required under this paragraph, the Commission
				shall provide a comment period not to exceed 60 days.
						(2)Required
				inclusionsThe regulations required under paragraph (1) shall, at
				a minimum, clarify—
							(A)that the term
				misconduct includes misconduct that results from—
								(i)specific illicit
				actions of a senior executive or officer, including the chief executive officer
				and chief financial officer, of a company, or knowledge of illicit actions,
				accompanied by willful inaction to address such illicit actions; or
								(ii)the willful
				concealment by such executive or officer, of illicit actions; and
								(B)that the term
				illicit action includes any of the following activities:
								(i)Backdating stock
				options to conceal liabilities, losses, or any other negative financial
				information from shareholders and investors.
								(ii)Accounting
				irregularities designed to conceal losses, liabilities, or other negative
				financial information from shareholders, boards of directors, or government
				regulators, that are required to be disclosed under this Act, or any other Act,
				regulation, or rule governing securities.
								(iii)Accounting
				irregularities designed to artificially achieve profit or other financial
				targets that would not have reasonably been met under generally accepted
				accounting principles and industry standards, or through compliance
				with—
									(I)this Act, or any
				other Act, regulation, or rule governing securities; and
									(II)any provision of
				the Internal Revenue Code of 1986.
									(iv)Willfully
				circumventing the reporting, independence, due diligence, disclosure or
				fiduciary requirements and obligations of this Act, or any other Act,
				regulation, or rule governing securities in order to mislead, deceive, or
				withhold information that is required to be given to shareholders, boards of
				directors, and Federal and State regulatory authorities.
								(v)Any conduct that
				violates, or is in conflict with, the legal and fiduciary responsibilities of
				the senior executive or officer to the shareholders and boards of directors of
				such executive or officer.
								;
				and
			(3)by adding at the
			 end the following:
				
					(c)ReportNot
				later than 60 days after the date of enactment of the
				Corporate Executive Compensation
				Accountability and Transparency Act, the Chair of the Commission
				shall issue a report—
						(1)analyzing the
				current enforcement efforts of the Commission in regards to this section;
				and
						(2)listing the
				legislative, regulatory, or administrative recommendations of the Commission on
				how to remove any current barriers to effective enforcement of this
				section.
						(d)Commission
				exemption authority
						(1)In
				generalThe Commission may exempt any person from the application
				of subsection (a), as it deems necessary and appropriate.
						(2)NoticeIf
				the Commission exempts any person pursuant to its authority under paragraph
				(1), the Commission shall, not later than 15 days after such exemption is
				granted, issue a public statement explaining the factors surrounding the
				granting of such exemption and shall notify the chairperson and ranking
				minority member of the appropriate committees of
				Congress.
						.
			4.Shareholder vote
			 on executive compensation disclosures
			(a)AmendmentSection 14 of the Securities Exchange Act
			 of 1934 (15 U.S.C.
			 78n) is amended by adding at the end the following:
				
					(i)Annual
				shareholder approval of executive compensation
						(1)Annual
				voteAny proxy or consent or
				authorization for an annual meeting of the shareholders (or a special meeting
				in lieu of the annual meeting) occurring on or after January 1, 2009, shall
				provide for a separate shareholder vote to approve the compensation of
				executives as disclosed pursuant to the Commission’s compensation disclosure
				rules (which disclosure shall include the compensation discussion and analysis,
				the compensation tables, and any related material). The shareholder vote shall
				not be binding on the corporation or the board of directors and shall not be
				construed as overruling a decision by such board, nor to create or imply any
				additional fiduciary duty by such board, nor shall such vote be construed to
				restrict or limit the ability of shareholders to make proposals for inclusion
				in such proxy materials related to executive compensation.
						(2)Shareholder
				approval of golden parachute compensation
							(A)DisclosureIn any proxy solicitation material for an
				annual meeting of the shareholders (or a special meeting in lieu of the annual
				meeting) occurring on or after January 1, 2009, that concerns an acquisition,
				merger, consolidation, or proposed sale or other disposition of substantially
				all the assets of an issuer, the person making such solicitation shall disclose
				in the proxy solicitation material, in a clear and simple form in accordance
				with regulations of the Commission, any agreements or understandings that such
				person has with any principal executive officers of such issuer (or of the
				acquiring issuer, if such issuer is not the acquiring issuer) concerning any
				type of compensation (whether present, deferred, or contingent) that are based
				on or otherwise relate to the acquisition, merger, consolidation, sale, or
				other disposition, and that have not been subject to a shareholder vote under
				paragraph (1).
							(B)Shareholder
				approvalThe proxy
				solicitation material containing the disclosure required by subparagraph (A)
				shall provide for a separate shareholder vote to approve such agreements or
				understandings. A vote by the shareholders shall not be binding on the
				corporation or the board of directors and shall not be construed as overruling
				a decision by such board, nor to create or imply any additional fiduciary duty
				by such board, nor shall such vote be construed to restrict or limit the
				ability of shareholders to make proposals for inclusion in such proxy materials
				related to executive
				compensation.
							.
			(b)Deadline for
			 rulemakingNot later than 1 year after the date of the enactment
			 of this Act, the Securities and Exchange Commission shall issue any final rules
			 and regulations required by the amendments made by
			 subsection (a).
			5.Disclosure of
			 compensation consultant activities and independence
			(a)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Securities
			 and Exchange Commission shall issue regulations clarifying and strengthening
			 disclosure requirements for the compensation of consultants or advisors to a
			 compensation committee of any company.
			(b)ContentThe
			 regulations required under subsection (a) shall—
				(1)prohibit any
			 other work or service performed by a compensation consultant on behalf of the
			 company that presents a conflict of interest or otherwise compromises the
			 independence of the consultant;
				(2)require the
			 company to certify whether a compensation consultant performed any work,
			 research, or preparation, or otherwise had reasonable involvement in a
			 compensation recommendation, is independent; and
				(3)clarify the
			 standards used by the Securities and Exchange Commission to determine the
			 independence of compensation consultants, provided that such standards include
			 the following limitations:
					(A)A compensation
			 consultant who at any time in the previous 18 months prior to the compensation
			 recommendation of such consultant to a company had noncompensation consulting
			 related business, or otherwise had a noncompensation consultation related
			 financial relationship with that company, shall not be considered
			 independent.
					(B)A compensation
			 consultant that has or previously had any financial or professional
			 relationship with a company, the board of directors of such company, or any
			 senior executive officers of such company, that would reasonably be construed
			 as presenting a conflict of interest in the compensation consultation
			 recommendation of that consultant shall not be considered independent.
					(c)Definition of
			 companyFor purpose of this section, the term
			 company means a corporation, association, partnership, trust,
			 limited liability company, limited liability partnership, or other legal
			 entity.
			6.Requirement for
			 certain Federal contractors to disclose executive compensation
			 structures
			(a)Disclosure
			 requirement
				(1)Civilian
			 contractsTitle III of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by adding at the end
			 the following new section:
					
						318.Requirement to
				disclose executive compensation structures
							(a)Compensation
				structure disclosureA contract for the procurement of property
				or services entered into by an executive agency with a covered contractor shall
				require the contractor to disclose to the contracting official an accounting of
				the compensation structures for the following individuals:
								(1)The chief
				executive officer of the contractor.
								(2)The chief
				financial officer of the contractor.
								(3)The 5 most highly
				compensated executive officers of the contractor.
								(4)Each member of
				the board of directors of the contractor, as appropriate.
								(b)Compensation
				discussion and analysisNot later than 90 days after entering
				into a contract described under subsection (a), a covered contractor shall
				submit to the contracting official of the executive agency a compensation
				discussion and analysis that justifies the compensation structures for the
				individuals identified in such subsection, including a good faith analysis and
				comparison of prevailing standard industry and market compensation structures
				with the compensation structures for such individuals.
							(c)Annual
				updateThe covered contractor shall submit to the contracting
				official of the executive agency an annual update of the information required
				under subsection (a) for the duration of the contract.
							(d)Alternative
				disclosure requirement for certain contractors
								(1)In
				generalA covered contractor described in paragraph (2) that is
				unable to provide the information required under subsections (a) and (b) may
				instead provide to the contracting official of the executive agency the
				following:
									(A)A certification
				that the contractor received less than 50 percent of its annual gross revenues
				from Federal contracts during the immediately preceding fiscal year.
									(B)An accounting of
				the compensation structures for the 3 most highly compensated executive
				officers of the contractor.
									(2)Contractors
				eligible for alternative disclosure requirementsA covered
				contractor is eligible to provide alternative disclosure under this subsection
				if it is not publicly held and is a small business concern owned and controlled
				by socially and economically disadvantaged individuals, a small business
				concern owned and controlled by veterans, a small business concern owned and
				controlled by women, or a socially and economically disadvantaged small
				business concern.
								(3)DefinitionsIn
				this subsection—
									(A)the term
				publicly held means a business concern that is—
										(i)an issuer of a
				class of securities registered or that is required to be registered pursuant to
				section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 781) or that is
				required to file reports pursuant to section 15(d) of that Act (15 U.S.C.
				78o(d)); or
										(ii)owned by an
				issuer of a class of securities registered or that is required to be registered
				pursuant to section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l)
				or that is required to file reports pursuant to section 15(d) of that Act (15
				U.S.C. 78o(d));
										(B)the term
				small business concern owned and controlled by socially and economically
				disadvantaged individuals has the meaning given that term in section
				8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C));
									(C)the terms
				small business concern owned and controlled by veterans and
				small business concern owned and controlled by women have the
				meanings given those terms in section 3 of the Small Business Act (15 U.S.C.
				632); and
									(D)the term
				socially and economically disadvantaged small business concern has
				the meaning given that term in section 8(a)(4) of the Small Business Act (15
				U.S.C. 637(a)(4)).
									(e)Use of
				information in future contracting decisionsInformation on
				contractors collected under subsections (b) and (d) shall be used by executive
				agencies in justifying and determining the value of future contract
				awards.
							(f)Availability of
				informationInformation collected under subsections (a) through
				(d) shall be made publicly available in searchable form through the Federal
				Procurement Data System described in section 6(d)(4)(A) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 405(d)(4)(A)).
							(g)Covered
				contractor definedIn this section, the term covered
				contractor means an individual or entity that received more than
				$5,000,000 in annual gross revenues from Federal contracts (or subcontracts at
				any tier) during the preceding fiscal
				year.
							.
				(2)Defense
			 contracts
					(A)Disclosure
			 requirementChapter 137 of title 10, United States Code, is
			 amended by adding at the end the following new section:
						
							2334.Requirement
				to disclose executive compensation structures
								(a)Compensation
				structure disclosureA contract for the procurement of property
				or services entered into by an agency with a covered contractor shall require
				the contractor to disclose to the contracting official an accounting of the
				compensation structures for the following individuals:
									(1)The chief
				executive officer of the contractor.
									(2)The chief
				financial officer of the contractor.
									(3)The 5 most highly
				compensated executive officers of the contractor.
									(4)Each member of
				the board of directors of the contractor, as appropriate.
									(b)Compensation
				discussion and analysisNot later than 90 days after entering
				into a contract described under subsection (a), a covered contractor shall
				submit to the contracting official of the agency a compensation discussion and
				analysis that justifies the compensation structures for the individuals
				identified in such subsection, including a good faith analysis and comparison
				of prevailing standard industry and market compensation structures with the
				compensation structures for such individuals.
								(c)Annual
				updateThe covered contractor shall submit to the contracting
				official of the agency an annual update of the information required under
				subsection (a) for the duration of the contract.
								(d)Alternative
				disclosure requirement for certain contractors
									(1)In
				generalA covered contractor described in paragraph (2) that is
				unable to provide the information required under subsections (a) and (b) may
				instead provide to the contracting official of the agency the following:
										(A)A certification
				that the contractor received less than 50 percent of its annual gross revenues
				from Federal contracts during the immediately preceding fiscal year.
										(B)An accounting of
				the compensation structures for the 3 most highly compensated executive
				officers of the contractor.
										(2)Contractors
				eligible for alternative disclosure requirementsA covered
				contractor is eligible to provide alternative disclosure under this subsection
				if it is not publicly held and is a small business concern owned and controlled
				by socially and economically disadvantaged individuals, a small business
				concern owned and controlled by veterans, a small business concern owned and
				controlled by women, or a socially and economically disadvantaged small
				business concern.
									(3)DefinitionsIn
				this subsection—
										(A)the term
				publicly held means a business concern that is—
											(i)an issuer of a
				class of securities registered or that is required to be registered pursuant to
				section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 781) or that is
				required to file reports pursuant to section 15(d) of that Act (15 U.S.C.
				78o(d)); or
											(ii)owned by an
				issuer of a class of securities registered or that is required to be registered
				pursuant to section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l)
				or that is required to file reports pursuant to section 15(d) of that Act (15
				U.S.C. 78o(d));
											(B)the term
				small business concern owned and controlled by socially and economically
				disadvantaged individuals has the meaning given that term in section
				8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C));
										(C)the terms
				small business concern owned and controlled by veterans and
				small business concern owned and controlled by women have the
				meanings given those terms in section 3 of the Small Business Act (15 U.S.C.
				632); and
										(D)the term
				socially and economically disadvantaged small business concern has
				the meaning given that term in section 8(a)(4) of the Small Business Act (15
				U.S.C. 637(a)(4)).
										(e)Use of
				information in future contracting decisionsInformation on
				contractors collected under subsections (b) and (d) shall be used by agencies
				in justifying and determining the value of future contract awards.
								(f)Availability of
				informationInformation collected under subsections (a) through
				(d) shall be made publicly available in searchable form through the Federal
				Procurement Data System described in section 6(d)(4)(A) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 405(d)(4)(A)).
								(g)Covered
				contractor definedIn this section, the term covered
				contractor means an individual or entity that received more than
				$5,000,000 in annual gross revenues from Federal contracts (or subcontracts at
				any tier) during the preceding fiscal
				year.
								.
					(B)Clerical
			 amendmentThe table of contents at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							2334. Requirement to disclose
				executive compensation structures..
						
					(b)Amendment of
			 Federal Acquisition RegulationNot later than 120 days after the
			 date of the enactment of this Act, the Federal Acquisition Regulatory Council
			 shall amend the Federal Acquisition regulation issued pursuant to section 25 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 421) to provide for the
			 implementation of the requirements of section 318 of the Federal Property of
			 Administrative Services Act of 1949, as added by subsection (a)(1) and section
			 2334 of title 10, United States Code, as added by subsection (a)(2).
			7.Increasing
			 transparency on stock options accounting and accurate valuation of executive
			 compensation
			(a)In
			 generalNotwithstanding any
			 other provision of law, not later than 90 days after the date of the enactment
			 of this Act, the Securities and Exchange Commission, in a manner consistent
			 with the goal of providing investors with a clearer and more complete picture
			 of the compensation earned by the principal executive officer, principal
			 financial officer, the highest paid executive officers, and the members of the
			 board of director of a company, shall issue regulations that require each
			 company subject to the jurisdiction of the Commission to disclose, in clear
			 terms, the full grant date present value of equity instruments that are used as
			 executive compensation awards in the Summary Compensation Table of each such
			 company.
			(b)Definition of
			 companyFor purpose of this section, the term
			 company means a corporation, association, partnership, trust,
			 limited liability company, limited liability partnership, or other legal
			 entity.
			(c)Rule of
			 constructionNothing in this section shall be construed to enable
			 the Securities and Exchange Commission to take action that would materially
			 weaken any current reporting or disclosure requirements or to allow an
			 alternative valuation not consistent with the standard of full grant
			 date present value of equity instruments to meet the goals of
			 subsection (a).
			
